DETAILED ACTION                                             Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                      Claim Objections
2.      Claim 14 is objected to because of the following informalities:           Claim 14 has the recitation “of of” which is likely a typographical error.                 Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
3.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-6, 12, 13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           Claims 3-6, 12, 16, and 19 are indefinite as to the scope as same includes more than one range for the same limitation.  For example, in claim 3 there is a range of about 5% to about 70% of the plant protein ingredient in the food composition but also another range of “about 5% and about 50%”.  Which range limits the scope of the claim?           Claims 13, 17, and 20 are indefinite in that it is not clear if the repeated steps refer to treatment of the same initial Brewer’s Spent Grain or whether the repeated steps refer to additional amounts of Brewer’s Spent Grain that are treated.  For the purpose of examination, the first interpretation is being considered.
Claim Rejections - 35 USC § 102
4.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.        Claim 1, 2, 5, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chaudhary (U.S. Patent No. 4341805).           Chaudhary discloses a plant protein ingredient derived from Brewer’s Spent Grain which has been dried (col. 2, lines 54 and 55) and has a particle size of “about 100….microns....[same having]…a protein concentration of about 39% to 42%” (col. 2, lines 64-67)1 and said ingredient being used in snack and baked products like cookies (e.g. col. 3, lines 12-19) wherein same inherently employs the method of combining such ingredient with other ingredients.             Chaudhary further discloses providing high protein products from Brewer’s Spent Grain with crude fiber percentages well within the range called for in instant claim 5 (see Table II).  However, Chaudhary only provides the lowest cut off of 105 microns in said table and not a cut off providing particles sizes less than 105 microns. Nevertheless, the trend of said table shows that as the particle size is reduced, the percent of crude fiber drops accordingly.  As the percent of crude fiber is 5.5% when the sieve cut off is 105 microns, it is expected that the % crude fiber would be even lower and fall within the                                           Claim Rejections - 35 USC § 103
6.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claims 3, 4, 6, 7, 9, 10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhary (U.S. Patent No. 4341805).           Regarding claim 3, Chaudhary is silent regarding the particular percentage of said plant protein ingredient used in a food composition based on the dry weight of said food composition.  However, it would have been well within the purview and obvious to one having ordinary before the effective filing date of the claimed invention to have arrived at such amount through routine experimentation and including, for example, the amount of protein as a nutritional benefit desired in the food composition.
           Chaudhary, as discussed above, discloses a protein concentration of about 39 to about 42% which overlaps the ranges of protein concentration as called for in claim 4.  Absent a showing of unexpected results, it would have been further obvious to have employed any of the values of said range of Chaudhary including those that overlap those of instant claim 4 as a matter of preference.           Chaudhary further discloses providing high protein products from Brewer’s Spent Grain with crude fiber percentages well within the range called for in instant claim 5 (see less than 105 microns. Nevertheless, the trend of said table shows that as the size is reduced, the percent of crude fiber drops accordingly.  As the percent of crude fiber is 5.5% when the sieve cut off is 105 microns, it is expected that the % crude fiber would be even lower when employing the upper limit of 100 microns as set forth in Chaudhary (col. 2, lines 64 and 67).
           Chaudhary further discloses the dried spent grain having a moisture content of “less than 12%” (col. 2, line 55), a range that overlaps the ranges of moisture as called for in claim 6.  Absent a showing of unexpected results, it would have been further obvious to have employed any of the moisture values of said range of Chaudhary including those that overlap those of instant claim 6 as a matter of preference.           Regarding claim 7, Chaudhary does not discloses specifically a food product containing said plant protein ingredient may be used as a pet food.  However, as brewers spent grain is known for use in cattle feed (e.g. col. 1, lines 43-48) and thepreparation of same for humans in Chaudhary appears to only include reduction in size and perhaps moisture content compared to what is used in cattle feed, it would have been further obvious to have employed such modified brewers spent grain in cattle feeds as well as it is not seen where such physical change would prevent the use of same for at least cattle, wherein cattle, as any domesticated animal, may be considered a pet.2         Regarding the method of claims 9 and 10, Chaudery discloses reducing the moisture content of Brewer’s Spent Grain, followed by milling same, and separate 


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
March 23, 2021










    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Percentage appears to be based on the particles as a whole.  On a dry basis, said protein concentration would be even higher by not including the moisture therein.  Chaudhary discloses the dried spent grain has a moisture content of less than about 12% (col. 2, lines 54 and 55).
        2 Weaver. 2015. Have a Cow...and We Mean a Pet Cow. https://www.hobbyfarms.com/have-a-cow-3/